                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                       :          CIVIL ACTION
                                               :          No. 17-935
   v.                                          :
                                               :          CRIMINAL ACTION
KENNETH SCHNEIDER                              :          No. 10-29

                                           ORDER

        AND NOW, this 6th day of September, 2019, upon consideration of Defendant Kenneth

Schneider’s Motion to Vacate, Set Aside or Correct a Sentence By a Person in Federal Custody

Pursuant to 28 U.S.C. § 2255 and accompanying memorandum of law, the Government’s

response in opposition thereto, and Schneider’s reply, and for the reasons set forth in the

accompanying Memorandum, it is ORDERED Schneider’s Motion (Document 301) is DENIED.

        A certificate of appealability shall not issue, as Schneider has not made a substantial

showing of the denial of a constitutional right nor demonstrated that reasonable jurists would

debate the correctness of this ruling, see 28 U.S.C. § 2253(c)(2); Slack v. McDaniel, 529 U.S.

473, 483-84 (2000).

        The Clerk of Court is DIRECTED to mark the above-captioned case CLOSED.



                                            BY THE COURT:



                                            /s/ Juan R. Sánchez
                                            Juan R. Sánchez, C.J.
